Citation Nr: 1715241	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  09-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1, pursuant to 38 C.F.R. § 3.321(b)(1).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter Agency of Original Jurisdiction (AOJ)).  In the rating decision, the AOJ continued a 10 percent disability rating for spondylolisthesis with herniated nucleus pulposus, L5-S1.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the Veteran's claim file. 

In June 2013, the Board remanded the issue of entitlement to an increased rating in excess of 10 percent for the service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1, for further development. 

In February 2014 the AOJ granted the Veteran a higher rating of 20 percent for service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1, effective September 7, 2013.  The AOJ also granted service connection for radiculopathy of the left lower extremity with an initial 10 percent disability rating, granted service connection for voiding dysfunction with an initial 10 percent rating, granted service connection for erectile dysfunction with a noncompensable rating, and awarded special monthly compensation (SMC) based on the loss of use of a creative organ, all effective September 7, 2013.  Although the Veteran did not appeal the February 2014 rating decision, such issues are part and parcel of his claim of entitlement to an extraschedular rating for spondylolisthesis with herniated nucleus pulposus, L5-S1, as the rating criteria governing the evaluation of such disabilities specifically indicate that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine.  

In April 2014, the Board denied an increased schedular rating for service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1 (in excess of 10 percent prior to September 7, 2013 and 20 percent thereafter), awarded a 10 percent rating for left lower extremity radiculopathy effective February 13, 2006, awarded a 40 percent rating for voiding dysfunction effective March 11, 2009, and held that the Veteran was in receipt of the maximum level of SMC for loss of use of creative organ.  The Board assumed jurisdiction over the issue of entitlement to TDIU as being reasonably raised as part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 47 (2009).  The Board remanded the case, instructing the AOJ to provide the Veteran with a new VA examination, add updated VA clinic records to the Veteran's case file, and to refer the Veteran's claim for spondylolisthesis with herniated nucleus pulposus, L5-S1, to the Director of Compensation Service (Director) for consideration of an extraschedular rating.  The Board also instructed the AOJ to take appropriate steps to obtain the Veteran's employment records from Robins Air Force Base in order to evaluate entitlement to TDIU. 

In February 2015, the AOJ implemented the Board's April 2014 award of benefits.  In addition, the AOJ awarded a 60 percent rating for voiding dysfunction effective November 24, 2013. 

In August 2015, the Board once again remanded the case to direct the AOJ to refer the Veteran's claim for spondylolisthesis with herniated nucleus pulposus, L5-S1, to the Director for consideration of an extraschedular rating.  The Board also instructed the AOJ to make another attempt to obtain the Veteran's employment records from Robins Air Force Base-either by providing the Veteran with a release form or by having the Veteran submit the records himself-and to request that the Veteran complete a VA Form 21-8940 to identify earned income.  

In February 2016, after the Director denied an extraschedular rating for spondylolisthesis with herniated nucleus pulposus, L5-S1, the AOJ issued a supplemental statement of the case (SSOC)affirming the Director's decision.  The Veteran appealed this decision in August 2016 and the matter is now before the Board.  

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 


FINDINGS OF FACT

1.  At all times pertinent to the current claim, the schedular criteria for rating spine disabilities have been adequate to evaluate the service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1; there has been no showing of marked interference with employment or frequent periods of hospitalization.  

2.  The Veteran's service-connected disabilities, individually or in combination, do not prevent him from securing and following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for spondylolisthesis with herniated nucleus pulposus, L5-S1, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016). 

2.  The criteria for TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With regard to both claims on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, VCAA letters dated November 2006, February 2009, and October 2014 advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, these letters advised him of the information and evidence necessary to establish an effective date.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports have been obtained and considered.  

Additionally, the Board finds that there has been substantial compliance with its August 2015 remand directives.  As noted above, the Board previously remanded the Veteran's claim to direct that VA associate the Veteran's updated VA clinic records to his case file and to refer the Veteran's claim for spondylolisthesis with herniated nucleus pulposus, L5-S1, to the Director for consideration of an extraschedular rating.  The Board also instructed the AOJ to make another attempt to obtain the Veteran's employment records from Robins Air Force Base, and to request that the Veteran complete a VA Form 21-8940 to identify earned income.  Each of these directives has been accomplished.  The AOJ included the Veteran's updated VA clinic records in his case file and referred the Veteran's claim to the Director.  The AOJ made another attempt to obtain the Veteran's employment records by providing him with a VA Form 21-4142 to authorize their release and informing him that he could, alternatively, provide the records himself.  See letter of October 2015.  The AOJ also offered the Veteran another opportunity to submit a VA Form 21-8940.  In short, each of the Board's directives has been met.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Further, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the May 2013 hearing, the undersigned Veterans Law Judge (VLJ) enumerated the issues on appeal.  The VLJ also solicited information regarding the nature and severity of the Veteran's back disability and suggested additional evidence that the Veteran might submit to help substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeals.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Extraschedular Consideration

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life-including employment-by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, in the exceptional case where VA finds that the Rating Schedule criteria are inadequate, an extraschedular rating may be warranted in order to accord justice to the Veteran.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

When seen by a VA examiner in December 2006, the Veteran's back complaints included pain that radiated into the lower left leg, low back pain, and pain that increased when lying on his stomach, standing still, and sitting for more than 30 minutes.  He reported that he was not hired for two jobs because of his back.  Forward flexion was to 90 degrees with pain starting at 90 degrees.  The diagnosis was grade I spondylolisthesis of L5 over S1, not disabling.  When examined by VA in March 2009, the Veteran complained of pain in the lower back, described as diffuse, deep, constant and moderate without radiation.  Flare-ups were noted to occur twice a day with the pain rising to 8 or 9 on a scale of 1 to 10 with 10 the most severe.  It was reported that there was no incapacitation and no additional functional limitation.  Forward flexion was 0 to 90 degrees with pain at 60 degrees.  In May 2012, the Veteran submitted a statement from his private physician relating that he had significant pain of lumbar spine origin that limited his range of motion as well as his ability to stand or sit for more than five minutes without having to move.  The statement also said that the Veteran was unable to bend at the waist, twist, or lift objects due to his back pain and that these symptoms prevented the Veteran from working at times.  

The above reports do not show symptoms not already contemplated by the rating code.  The limitation of motion with pain was contemplated in the ratings assigned during this time period.  The Veteran did not provide financial details regarding his earning capacity impairment due to this disability or marked interference with employment.  No periods of hospitalization were reported.  

In his May 2013 hearing, the Veteran testified that flare ups with his back caused him to miss work regularly, sometimes causing him to leave early, and sometimes causing him to miss four to five straight days on self-imposed bed rest.  He estimated that in the previous calendar year he had used 30-40 days of sick and annual leave due to back pain.  He also testified that he had previously been terminated from a new job right after he reported his back disorder to a company doctor during his entry physical.  In June 2013, the Veteran provided self-annotated copies of his leave and earnings statements from May 5, 2012 to July 27, 2013.  Those statements demonstrated the days on which the Veteran had to use sick time or annual leave to leave work early or stay home due to his back pain.  During the reported 62-week period, the amount of sick leave used for back pain was noted by the Veteran to equal 170.25 hours; the amount of annual leave used was 120 hours; and 44 hours of compensatory time off was used.  He was compensated by his employer, Department of Defense, for this time.  This evidence does not show that there is impairment in the Veteran's earning capacity caused by his back disability and there is no evidence of an exceptional or unusual disability picture.  

In August 2013, the Veteran submitted a number of lay statements from coworkers who corroborated the Veteran's claim that he had difficulty standing or sitting at work for more than a few minutes at a time and often had to miss work due to his back pain.  The Veteran also submitted statements from friends and family members who averred that the Veteran had told them about being terminated from a job on the first day after telling his employer's physician about his back disability.   Again, this evidence shows that the Veteran has difficulty at work when performing these specific functions, however, it does not show an actual reduction in earning capacity when compared to others in his specific occupation.  

At the Veteran's September 2013 VA examination, the VA medical examiner noted that the Veteran was impacted by his ability to work because his back was aggravated by standing for more than five minutes, or if he sat without a back rest for more than five minutes, or if he lifted more than 40 pounds.  Forward flexion was to 90 degrees and limited to 45 degrees by pain.  No discussion regarding the impact of these limitations was offered regarding the specifics of the Veteran's employment.  Following this examination, the RO increased the rating for spondylolisthesis and mild herniated nucleus pulposus, L5-S1 to 20 percent based upon flexion limited by pain.  

Based upon this information, the Veteran's claim was remanded to the AOJ for referral to the Director in August 2015.  In a February 2016 decision, the Director denied an extraschedular rating.  In doing so, the Director noted that the evidence does not show frequent hospitalizations, emergency room visits, or surgical procedures performed.  Furthermore, the Director noted that there has not been sufficient evidence to demonstrate that the Veteran has had marked interference with employment due to the service-connected condition.  The AOJ continued the denial in a supplemental statement of the case later that month.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015).  The Board finds that this opinion is supported by available records.  VA records dated from December 2006 to November 2014 which show no hospitalizations or interference with or reduction of earning capacity or employment when compared to others in his specific occupation.

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability on appeal with the established criteria found in the rating schedule.  The Board found in its decision of April 2014 that the Veteran's symptomatology was fully addressed by the rating criteria under which the disability is rated.  Here, the Board notes that higher ratings are available for increased symptomatology.  

The Board finds that the rating criteria accurately address the service-connected spondylolisthesis with herniated nucleus pulposus, L5-S1.  The rating criteria of 38 C.F.R. §§ 4.10, 4.40, and 4.71a, Diagnostic Code 5243 address functional impairment and the limitation of forward flexion and range of motion that the Veteran exhibits, as well as symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease and higher ratings are available under these criteria.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Separate ratings have been assigned to address the radiculopathy of the left lower extremity.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Despite finding that the rating criteria are adequate to evaluate the disabilities on appeal, the Board also finds that there is no evidence of marked interference with employment or frequent periods of hospitalization.  Under these circumstances, the Board finds that the Veteran has not demonstrated marked interference with employment so as to render impractical the application of the regular rating schedule standards.  Again, at the May 2013 Board hearing, the Veteran reported missing 30-40 days of work over the prior 12 months due to his back disability.  Although the September 2013 VA examiner observed significant effects on employment, the only evidence that shows the actual effects on the Veteran's employment are the limited leave and earnings statements he provided.  Those statements showed that the Veteran had used the equivalent of approximately 45 days of sick and annual leave over the period from May 5, 2012 to July 27, 2013, which cannot be considered marked interference.  The Veteran was given multiple opportunities to submit additional employment records, but has not done so.  Significantly, there has been no showing that the disability picture has produced impairment in earning capacity beyond that reflected in the rating schedule.  Further, there have been no periods of frequent hospitalizations with respect to the disability.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

In order to establish entitlement to TDIU for a service-connected disability, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356 (1991).  It also suggests "a living wage." Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a).  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities but the functional impairment caused solely by his service-connected disabilities. 

The Veteran has the following service-connected disabilities: voiding dysfunction, rated as 60 percent disabling; degenerative arthritis as a result of a left ankle fracture, rated as 10 percent disabling; radiculopathy of the left lower extremity, rated as 10 percent disabling; spondylolisthesis with herniated nucleus pulposus, L5-S1, rated as 20 percent disabling; bipartite sesamoids with sesamoiditis of the right foot, rated as noncompensable; erectile dysfunction, rated as noncompensable; and scars related to a pilonidal cyst, rated as noncompensable.  The service connected disabilities combine to be 70 percent disabling.  Therefore, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a). 

Since the Veteran's combined service-connected disabilities meet the minimum schedular criteria under 38 C.F.R. § 4.16(a), the Veteran will be entitled to TDIU if he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Throughout the entire appeal period, the Veteran appears to have retained substantially gainful employment.  The Veteran has been provided with multiple opportunities to help provide access to his employment records and to submit a VA Form 21-8940 to identify earned income, but has not done so.  Therefore, the Board must rely on the Veteran's hearing testimony and the information contained in his leave and earnings statements.  Based on this information, the Veteran's employment provides him with income that is at or above a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Since the Veteran is and has been able to secure or follow a substantially gainful occupation, the Board finds that entitlement to TDIU is not warranted at any time during the period of the appeal. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

An extraschedular rating for spondylolisthesis with herniated nucleus pulposus, L5-S1, is denied.  

A total disability rating based on individual unemployability (TDIU) is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


